Citation Nr: 1628784	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  13-34 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for squamous cell carcinoma (claimed as cancer of the nose, left forearm and left temple). 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran had active service in the Air Force from September 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2015, the appellant testified at a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims file.   

In September 2015, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

After issuance of the February 2016 supplemental statement of the case (SSOC), additional VA treatment records dated from March to June 2016, a June 2016 VA posttraumatic stress disorder (PTSD) examination report and February 2016 statements regarding PTSD were received and were associated with the Veteran's file. However, this new evidence is not relevant.  This evidence does not related to the claim on appeal regarding squamous cell carcinoma.  Accordingly, the Board finds that additional action by the RO or the Board is not required with regard to this evidence.  38 C.F.R. § 20.1304(c)(2015) (additional action by Board required upon receipt of pertinent evidence not previously reviewed by the RO).




FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of Vietnam and is presumed to have been exposed to Agent Orange and/or other herbicide agents.

2.  Squamous cell carcinoma and/or melanoma did not have its onset in service or within the first post-service year; and are not otherwise related to service, to include Agent Orange exposure.


CONCLUSION OF LAW

Squamous cell carcinoma or melanoma were not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA. Specifically, a letter was sent to the Veteran in June 2012 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

Regarding the duty to assist, the Veteran's service treatment records, service personnel records and private medical records have been obtained and considered.  In a March 2016 correspondence, the Veteran stated that although he previously stated that Dr. Harlow's records were no longer available, a record of his surgery in May 1993 was available in the archives of the South Shore Hospital.  The Board notes that when the RO initially requested records from South Shore Hospital, Dr. Harlow's May 1992 surgery notes were included and incorporated with the Veteran's claims folder.  Therefore, the Board finds that all relevant records have been obtained and considered.  Also, the Veteran was afforded a VA examination in January 2016.  The Board finds that the examination was adequate for adjudication purposes as the examiner examined the Veteran, reviewed the claims folder and rendered an opinion with supporting rationale.

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a) , § 5103A, or 
38 C.F.R. § 3.159 , and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection

The Veteran contends that he is entitled to service connection for squamous cell carcinoma and/or melanoma on the basis that he was exposed to Agent Orange while stationed in Vietnam and/or his in-service sun exposure.  See January 2013 VA Form 21-4138. 

Chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The disability at issue here, squamous cell carcinoma and melanoma, may be considered a listed chronic disease as a malignant tumor.  The listed conditions must have been manifested to a degree of 10 percent of more within 1 year from the date of separation from service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a), 3.309(a). 

The Veteran has not alleged that his squamous cell carcinoma and melanoma were first manifested during active duty.  Service treatment records are silent for any diagnosis or complaints related to squamous cell carcinoma and melanoma or associated signs and symptoms.  Direct service connection based on manifestation in service is not warranted.

Further, the record reflects that squamous cell carcinoma and melanoma were diagnosed well after service, in 1992.  There is no evidence or allegation of the condition within the first post-service year.  Service connection on a presumptive basis as a chronic disease is not warranted.

The law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
 § 3.307(a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii). 

Here, although there is evidence that the Veteran had service in Vietnam and the Veteran has had diagnoses of squamous cell carcinoma and melanoma, the Board notes that neither are conditions listed as presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Accordingly, entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.309(e) is not warranted.  The Veteran has contended that his melanoma qualifies as a disease associated with Agent Orange under 38 C.F.R. § 3.309(e).  See January 2013 VA Form 21-4138.  However, the Board finds that it does not.  Diseases under 38 C.F.R. § 3.309(e) include, but are not limited to, multiple myeloma, Non-Hodgkin's lymphoma, prostate cancer, respiratory cancers and soft-tissue sarcoma.  The Veteran's previously diagnosed melanoma is not equivalent to any of the diseases listed, including multiple myeloma.  Melanoma is a skin cancer and myeloma is a blood cancer.  

Notwithstanding the foregoing, the Veteran may still establish service connection on a different basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As mentioned above, the Veteran's service treatment records are silent for any treatment or complaints of squamous cell carcinoma or melanoma.  May 1992 treatment records from South Shore Hospital indicate that the Veteran underwent surgery to treat basal cell carcinoma of the right temple and left forehead.  2003 treatment records indicate that the Veteran had a malignant melanoma excised from his left temple.  2010 treatment records indicate that the Veteran was treated for squamous cell carcinoma of the right ear and helix, of the left temple and of the right cheek.  2011 treatment records indicate that the Veteran was treated for squamous cell carcinoma of the left nose.  No etiological opinions were provided. 

The Veteran was afforded a VA examination in January 2016 where the examiner opined that the Veteran's skin cancer was less likely than not incurred in or caused by service.  The examiner reasoned,

Skin cancer is the most common kind of cancer in the United States.  On average 1 in 5 Americans [will] develop skin cancer in their lifetime.  More than 2 million people in the United States are diagnosed with non-melanoma (basal or squamous cell) skin cancer each year.  In 2014, it is estimated that there will be almost 140,000 new cases of melanoma, the most serious type of skin cancer.  By 2015, it is expected that about 1 in 50 Americans will develop melanoma in their lifetime (Skin Cancer Facts, www.informationaboutcancer.com.  This Veteran's circumstances are no different than any other Veteran who served in Vietnam, yet there is not sufficient research available to indicate that Agent Orange is a direct cause of skin cancer.  The significance of his first skin cancer being diagnosed decades after separation from service indicates that his skin cancers are more likely from a life time of UV exposure, not just his 4 years in the service.  

The Board finds the January 2016 medical opinion to be the most probative evidence of record.  The January 2016 clinician provided a reasoned opinion based on a complete review of the Veteran's claims folder and medical history.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  As such, the Board is satisfied that the VA clinician duly considered all salient evidence, both clinical and lay.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that greater reliance may be placed on an opinion rendered by an examiner who is fully informed of the pertinent factual premises (i.e., history) of the appeal).  Therefore, the Board finds the clinician's opinion to be of significant probative value.

The Veteran has testified that he believes his squamous cell carcinoma and melanoma are related to service.  Given the nature of the conditions and the overall complexity of the facts of this case, the Board concludes that this Veteran is not competent to opine as to the origin of his conditions.  There is no evidence that he is an expert on the etiology of skin cancer.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").

The Board also notes that although the Veteran testified that he was told by a former surgeon (now deceased) that there was a connection between his melanoma and presumed herbicide exposure, VA has obtained all pertinent medical records and there remains no medical evidence to support or corroborate this statement.

In sum, the weight of the evidence does not establish that the Veteran's squamous cell carcinoma or melanoma are related to service, including due to his presumed in-service Agent Orange exposure and/or sun exposure.  Thus, based on the lack of probative evidence of an association between the Veteran's skin disability and his military service, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply and the benefits sought on appeal are accordingly denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for squamous cell carcinoma (claimed as cancer of the nose, left forearm and left temple) is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


